Exhibit 23.01 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption “Experts” in the Registration Statement (Form S-3) and related Prospectus of Questar Pipeline Company for the registration of $250,000,000 of debt securities and to the incorporation by reference therein of our report dated February 24, 2009, with respect to the consolidated financial statements of Questar Pipeline Company included in its Annual Report (Form 10-K) for the year ended December 31, 2008, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Salt Lake City, Utah
